Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 24 December 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir
                            Williamsburgh Decr 24th 1781
                        
                        I received this evening your Excellency’s Letter of the 10th instant.
                        The Cartel The New Blessing after having unloaded its cargo at york has already set sail for New york, all
                            the Loadings for that same place, that shall be adressed to me by Mr Ross will have the passports which
                            your Excellency desires.
                        I have Learnt by the common report, that your Excellencys seat has suffered by the fire. We are Likewise
                            plagued with it in this town, where we have no water nor Buckets to put it out tho’ we give all the succours we can, with
                            the greatest promptitude. The Wing of the College where we lodged our wounded officers has begun to be burnt down, we
                            carried away all the sick, and all the furniture, but could only think about hindering the communication of the fire with
                            the main building. Last night, the same accident happened to the Palace in which was the American hospital, all the sick
                            were saved as well as the greatest part of the effects, and we hindered the fire from communicating to the neighbouring
                            houses, to mine specially; it is the  one occupied by your Excellency, it was covered all the
                            night Long with a rain of red hot ashes. We have put all your sick in the Capitol, and to day 
                                they have had all which it was possible for us to furnish
                            them with, at Colonel Menzies’s requisition I have  a guard to beset round it to
                            prevent the same accident, and I have caused the precautions to be tripled for the police of the
                            establishment of our hospital at the College.
                        A French seaman who is just now arrived from Wilmington had a pass from the Aid de camp Mr
                            Butler which proves that the americans had retaken possession of that town on the 15th of Last month
                            and that major Craig had evacuated it on the 13th with the British garrison. I am with respect and personal attachment
                            Sir, Your Excellency’s most obedient and most humble servant
                        
                            le Cte de Rochambeau
                        
                    